UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6982


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DON EDDLON KNOX, a/k/a D,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:97-cr-00262-RLW-11)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Eddlon Knox,      Appellant Pro Se.  John Staige Davis, V,
Assistant United      States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Don   Eddlon   Knox   appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Knox, No. 3:97-cr-

00262-RLW-11 (E.D. Va. May 19, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2